87 Ill. App. 2d 374 (1967)
231 N.E.2d 654
Parkside Realty Co., a Corporation, and Peter Niemiro, President, Plaintiff-Appellees,
v.
License Appeal Commission of the City of Chicago, A.L. Cronin, Chairman, Defendant, and Richard J. Daley, Local Liquor Control Commissioner of the City of Chicago, Defendant-Appellant.
Gen. No. 51,249.
Illinois Appellate Court  First District, First Division.
October 30, 1967.
Raymond F. Simon, Corporation Counsel, of Chicago (Sydney R. Drebin and Henry N. Novoselsky, Assistant Corporation Counsel, of counsel), for appellant.
No brief filed or appearance made in behalf of appellees.
MR. JUSTICE ADESKO delivered the opinion of the court.
The Local Liquor Control Commissioner of the City of Chicago revoked the liquor license of Parkside Realty Company. The revocation was sustained by the License Appeal Commission. An appeal was taken by the licensee *375 to the Circuit Court of Cook County which initially affirmed the order of the License Appeal Commission. One week later, the court vacated its order and reversed the decision of the License Appeal Commission. The Local Liquor Control Commissioner now seeks to reverse the court's second order.
The Commissioner has filed his brief and abstract and complied with all the statutory requirements and rules of this court for prosecuting an appeal. No appearance or brief has been filed by appellees. This failure by appellees to comply with the rules of this court makes it unnecessary for us to discuss the case in full and we therefore reverse the Circuit Court of Cook County and order that the decision of the License Appeal Commission and the Local Liquor Control Commissioner be affirmed.
Ogradney v. Daley, 60 Ill. App. 2d 82, 208 NE2d 323 (1964); 541 Briar Place Corp. v. Harman, 46 Ill. App. 2d 1, 196 NE2d 498 (1964); C.I.T. Corp. v. Blackwell, 281 Ill. App. 504 (1935).
Judgment reversed.
MURPHY, P.J. and BURMAN, J., concur.